Citation Nr: 1737417	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-21 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral shin splints.

2.  Entitlement to an increased disability rating higher than 10 percent for right wrist tenosynovitis, status post DeQuervain's release.

3.  Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of the right hand.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1997 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted the Veteran's claim of entitlement to service connection for bilateral shin splints and assigned a noncompensable rating, effective October 14, 2008.  This rating decision also continued the assigned 10 percent evaluation for right wrist tenosynovitis, status post DeQuervain's release.

In November 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a live videoconference.  A transcript of the hearing is of record.

The Board observes that a claim of entitlement to a total rating based on individual unemployability (TDIU) may be part and parcel of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran testified during her November 2016 Board hearing that she is employed full-time.  Accordingly, a claim for a TDIU is not raised by the record.

With respect to the characterization of the appeal, the Board notes that the Court has found the issue of entitlement to SMC to be part and parcel of an increased rating claim and does not require submission of a separate claim.  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  As these claims should be considered together, the Board has recharacterized the increased rating claim for the Veteran's right wrist disability as now encompassing both matters as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When the medical evidence of record is insufficient, the Board may supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Upon review of the most recent January 2015 VA examinations, in connection with the other evidence of record, the Board finds that additional development of the medical evidence is necessary before adjudication of the Veteran's appeal.

First, during her November 2016 Board hearing, the Veteran indicated that she had received medical treatment from a VA facility within the past 12 months.  However, the most recent VA treatment records added to the Veteran's electronic claims file are from June 2009.  Therefore, the evidence indicates that there could be more recent relevant VA treatment records that have not yet been associated with the claims file.  On remand, all VA treatment records from June 01, 2009 should be obtained and associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Next, the Board must reconsider this case in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

The Board has reviewed the findings from the Veteran's most recent January 2015 VA examination for her right wrist tenosynovitis and sees that these findings do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range-of-motion testing was conducted on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Therefore, an additional examination is necessary under 38 C.F.R. § 3.159(c)(4).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided).

Remand is also warranted for a new VA examination, with respect to the Veteran's claim for increase for bilateral shin splints, because the evidence suggests a possible increase in severity of her disability.  See November 2016 Board Hearing Transcript at 3-6.  While the Board is not required to direct a new examination simply due to the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (April 7, 1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Given the Veteran's continued assertion that her bilateral shin splints have worsened, and in light of the amount of time since her January 2015 VA examination and the possible increase in severity, reexamination is needed to fully and fairly evaluate the condition on appeal.

Finally, the Board finds that the issue of entitlement to SMC for loss of use of the right hand is inextricably intertwined with the Veteran's claim seeking an increased disability rating for her right wrist tenosynovitis, status post DeQuervain's release.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the increased rating claim must be deferred pending resolution of the issue remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all pertinent VA treatment records from June 2009 to the present.  In addition, ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records regarding treatment for her bilateral shin splints and right wrist tenosynovitis.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of her right wrist tenosynovitis, status post DeQuervain's release.  Her claim file, including a complete copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

The examiner must address the following:

(a)  Conduct any indicated diagnostic tests that are deemed necessary for an accurate assessment, to include providing the range of motion of the Veteran's right wrist and commenting on the degree of functional loss due to such factors as pain on motion, weakened movement, premature or excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right wrist is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been done and reflect the results of the testing.  If the examiner is unable to perform the required testing or concludes the testing is unnecessary, he or she must clearly explain why that is so.

(b)  The examiner is also asked to indicate whether there is any limitation of motion of the Veteran's fingers, or any interference with overall function, of the right hand due to her right wrist disability.  

(c)  The examiner must identify any neurological findings in the right hand and right upper extremity related to the right wrist disability, and fully describe the extent and severity of those symptoms.  The examiner must identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is "mild," "moderate," "moderately severe," or "severe" in nature).  Lastly, the examiner is asked to comment on any loss of use of the right hand.

(d)  The examiner is further asked to comment on the Veteran's ability to function in an occupational environment in light of her service-connected right wrist tenosynovitis, status post DeQuervain's release.  In discussing the functional impairment caused solely by the right wrist disability, the examiner should document any reported education and work experience.

All conclusions must be supported by a complete rationale.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

3.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of her service-connected bilateral shin splints.  Her claim file, including a complete copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.

The examiner is asked to comment on the Veteran's ability to function in an occupational environment in light of her bilateral shin splints.  In discussing the functional impairment caused solely by the shin splints, the examiner should note any reported education and work experience.

All conclusions must be supported by a complete rationale.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

5.  Ensure that the requested examination reports are responsive to the applicable rating criteria.  If they are not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

6.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the Veteran's increased rating claims (and adjudicate the claim for SMC, considered as part of the appeal).  If the issues remain denied, or are not granted to the Veteran's satisfaction, send the Veteran and her representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




